Citation Nr: 0016002	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-00 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand, to include as secondary to a 
service-connected postoperative left shoulder disability.

2.  Entitlement to restoration of a 30 percent evaluation for 
a postoperative left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran, who had active service from October 1982 
to January 1987, appealed that decision.

Subsequent to an April 1999 Board hearing at the RO, the 
veteran submitted additional evidence to be considered in his 
claim.  He waived RO consideration of this evidence.  
38 C.F.R. § 20.1304 (c)(1999).


FINDINGS OF FACT

1.  The veteran has been granted service connection for a 
postoperative left shoulder disability.

2.  Objective testing has reflected that the veteran has 
bilateral entrapment of the wrist.

3.  After reviewing an EMG test report, a VA examiner has 
excluded a cause and effect relationship between the 
veteran's neurological complaints and his service-connected 
disability.

4.  The veteran is right hand dominant.


5.  The medical evidence of record at the time of the October 
1998 rating reduction does not demonstrate that the veteran's 
service-connected disability underwent improvement, which was 
reasonably certain to continue under the ordinary conditions 
of life and work.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the left hand is not the result 
of service or any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (1999).

2.  Restoration of a 30 percent evaluation for a 
postoperative left shoulder disability is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1-4.40, 
4.71a, Diagnostic Code 5200 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999).  The veteran's claim for service connection for 
carpal tunnel syndrome is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran has presented a claim which is plausible.  
Black v. Brown, 10 Vet. App. 279 (1997).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran offers alternative theories upon which he is 
seeking service connection for carpal tunnel syndrome of the 
left hand.  Initially, he asserted at his April 1999 Board 
hearing that he believed that he has carpal tunnel syndrome 
as a result of his service in the motor pool during active 
duty.  In the alternative, the veteran asserts that he has 
carpal tunnel syndrome of the left hand as a result of his 
service-connected left shoulder disability.

The veteran's service medical records contain no reference to 
carpal tunnel syndrome, but do reflect that the veteran 
underwent surgery on his left shoulder in 1985.  As a result 
of this claim, the RO afforded the veteran a VA neurological 
examination in April 1998.  The veteran recounted the injury 
that led to the 1985 surgery, and that he underwent another 
surgery in 1994.  He also related weakness in his left hand 
and arm, the latter of which increased after the 1994 
surgery.  The veteran reported hypesthesia in the upper left 
arm, and the anterior/posterior portion of the left forearm, 
but not the medial aspect.  Objectively, the veteran's left 
hand was markedly weaker than the right.  Based on these 
findings, the examiner diagnosed the veteran with traumatic 
neuropathy of the left lower branchial plexus and nerves.  
However, the examiner ordered an EMG study, which identified 
bilateral median sensory entrapment mononeuropathy at or 
distal to the wrist consistent with mild carpal tunnel 
syndrome.  Contrary to the examiner's expectations, there was 
no electrophysiologic evidence of other neuropathy on the 
left upper extremity.  In a handwritten addendum to the 
examination report, the examiner stated that the findings 
suggested an emotional overlay to the veteran's complaints, 
but that he was not malingering.  

The veteran was afforded a hearing before the undersigned 
Member of the Board sitting at the RO in April 1999.  The 
veteran related that he believed that his carpal tunnel 
syndrome was a result of nerve pressure that began during his 
service while using tools on vehicles.  In addition, the 
veteran related that another possible cause was his service-
connected left shoulder disability.  The veteran also 
testified that he had arm pain.

Subsequent to the Board hearing, the veteran submitted an 
entry from an Internet page on carpal tunnel syndrome.  That 
Internet page related that carpal tunnel syndrome was a 
result of excessive and unrelieved repetition of movements, 
and that it was a major cause of workers' compensation 
claims.  

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  In this respect, 
there is nothing in service medical records that would 
reflect that this diagnosis began during service.  Moreover, 
there is no medical evidence in the claims file that would 
relate this current diagnosis to the veteran's service or any 
incident thereof. 

Further, while the examiner who performed the April 1998 VA 
neurological examination initially drew a relationship 
between the veteran's service-connected disability and his 
current neurological complaints, sufficient to find the 
veteran's claim plausible, he excluded any relationship after 
further testing.  Ultimately, the veteran's complaints, while 
real, were not consistent with traumatic neuropathy 
associated with his service-connected disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a claim for service connection.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (1999).  

II.  Restoration

By way of background, a June 1996 Board decision increased 
the evaluation for the veteran's service-connected left 
shoulder disability from 20 percent disabling to 30 percent 
disabling under the VA Schedule for Rating Disabilities.  In 
doing so, the Board noted that the veteran was right hand 
dominant, and that he had flexion of 50 degrees and abduction 
to 60 degrees at the time of his November 1994 VA 
examination.  In addition, the Board noted that the veteran 
had complaints of pain on movement, and there was some 
evidence of atrophy.  While recognizing that the veteran did 
not have true ankylosis, the Board analogized the veteran's 
disability under Diagnostic Code 5200, which provides that a 
20 percent evaluation is warranted for favorable ankylosis of 
the scapulohumeral joint with abduction to 60 degrees, 
reaching the mouth and head.  Further, a 30 percent 
evaluation is warranted for intermediate ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5200 (1999).  Looking at 
the above, the Board found that the veteran's left shoulder 
disability symptomatology fell somewhere between that 
required for a 20 percent and 30 percent evaluation, and 
resolving reasonable doubt in favor of the veteran, the Board 
found that a 30 percent evaluation was warranted.  38 C.F.R. 
§ 3.102

In December 1997, the veteran was provided a VA examination.  
The veteran complained of aches and pains in his left 
shoulder, and reported occasional use of a sling, however, 
there was no evidence of atrophy.  There was pain and 
tenderness on palpation.  Active abduction and flexion was to 
45 degrees, and passive motion was to 90 degrees, with 
guarded action due to pain.  As a result of these findings, 
the RO proposed to reduce the veteran's evaluation of his 
left shoulder disability to 20 percent.  The veteran was 
provided a hearing on this issue in March 1998, where he 
described current symptoms. 

In April 1998, the veteran was provided another VA 
examination.  Limitation of motion of the left arm was 
characterized as severe, with forward flexion and abduction 
limited to 40 degrees.  Internal rotation was zero degrees.  
In April 1999, the veteran testified that his level of 
disability has remained essentially the same during this 
claim as that in which a 30 percent evaluation was granted.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

In rating reduction cases, VA must satisfy the procedural due 
process requirements contained in 38 C.F.R. § 3.105.  38 
C.F.R. § 3.105(e) provides that where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (h) of this 
section, if additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 1991); 38 C.F.R. § 3.105(e).

Further, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.

Initially, the Board acknowledges that the notice 
requirements provided at 38 U.S.C.A. § 5112(b)(6) and 38 
C.F.R. § 3.105(e) were satisfied.  Neither the veteran nor 
his representative have challenged the reduction on 
procedural grounds.  However, for the reasons that follow, 
the Board finds that the reduction from 30 percent to 20 
percent for the veteran's left shoulder disability was not 
proper.

As noted above, the rationale behind the Board's grant of a 
30 percent evaluation was the veteran's diminished range of 
motion of the left shoulder, between 50 and 60 degrees, in 
conjunction with his complaints of pain.  The more recent 
evidence does not reflect that the veteran's range of motion 
has since improved; range of motion at the time of the VA 
examinations conducted during this claim show range of motion 
from 40 to 45 degrees.  The veteran has continued with his 
complaints of pain.  The only difference between the more 
recent VA examination reports and the earlier report that led 
to a 30 percent evaluation is the more recent absence of 
atrophy.  Nonetheless, this does not, by itself, show that 
the veteran's left shoulder disability underwent improvement, 
reasonably certain to continue under the ordinary conditions 
of life and work. 

In light of the above, the Board finds that the medical 
evidence of record at the time of the October 1998 reduction 
warrants restoration of a 30 percent evaluation for the 
veteran's service-connected left shoulder disability.


ORDER

Service connection for carpal tunnel syndrome of the left 
hand is denied.

Restoration of a 30 percent evaluation for service-connected 
left shoulder disability is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

